DALLAS, Circuit Judge.
The leave asked by the, intervening defendants to amend their answer heretofore filed by adding five new *116paragraphs is, as to the first four of said paragraphs, granted. The proposed fifth new paragraph, as I understand it, sets up a defense which might be available to the intervening defendants in a suit against them, but which is not-pertinent to the present one. The intervention of the Macon Knitting Company and Joseph Bennor has not enlarged the scope or varied the nature of this litigation. The interveners may make any defense which the original defendants could make,, but they cannot strengthen that defense by showing that, if they had themselves been sued, their position would have been stronger. Platt v. Railroad Co., 65 Fed. 664. Therefore the leave asked is, as to the proposed fifth new paragraph, denied.
All questions respecting costs are reserved, and the suggestion made upon the argument that the intervening defendants should be required to enter security for costs will not now be considered, but may, if desired, be separately presented by motion in writing.